Citation Nr: 0520786	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to October 1952.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Albuquerque Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

It is not shown that chronic residuals of a right shoulder 
injury were manifested in service; that arthritis was 
manifested in the first postservice year; or that any current 
right shoulder disability is related to the veteran's service 
or to an injury therein.


CONCLUSION OF LAW

Service connection for residuals of a right shoulder injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the August 2003 decision 
denying his claim.  In that decision, in a December 2003 
statement of the case (SOC), and in April and November 2004 
supplemental SOCs he was notified of the evidence necessary 
to substantiate his claim, and of what was of record.  By 
correspondence prior to the rating on appeal, in June 2003, 
he was notified of the VCAA and how it applied to his claim.  
He was provided further notice by correspondence dated in 
September 2003.  The June and September 2003 letters, the 
December 2003 SOC, and the April and November 2004 
supplemental SOC's, clearly cited the changes in the law 
brought about by the VCAA and implementing regulations, and 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although he was advised to submit any new 
evidence within 30 days, he was further notified that 
evidence submitted within a year would be considered.  All 
evidence received in the interim has been accepted for the 
record and considered.  Although he was not specifically 
advised to submit everything he had pertinent to his claim, 
he was advised that VA would obtain any Federal government 
records, including any VA treatment records and that if he 
completed the releases provided, VA would assist him in 
obtaining any records he identified.  This was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

Regarding VA's duty to assist, as the veteran's service 
medical records were apparently destroyed by a fire at the 
National Personnel Records Center (NPRC), VA has a heightened 
"duty to assist."  The record is unclear as to whether it 
was the veteran's service personnel records or his service 
medical records (SMR's) that were requested when NPRC 
responded that the records would have been destroyed by the 
fire at that facility.  Regardless, clarification and another 
request for records are not necessary (and would be 
pointless) because the veteran has indicated (see November 
2004 correspondence) that "there is not a single record of 
[his] shoulder injury anywhere because [he] didn't make an 
issue of it," during service.  Also, it is noted that the 
veteran's claims file has been rebuilt; however, there is no 
indication that any pertinent records are available and 
remain outstanding.  The record includes private treatment 
records dated from January 1996 to August 2003 and October 
2003 Albuquerque VA Medical Center (VAMC) records.  VA is 
required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Here, the 
RO arranged for an examination in March 2004.  All notice and 
duty to assist requirements appear to be met.  The veteran is 
not prejudiced by the Board's review of the matter on the 
merits.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's service separation document reflects that he 
engaged in combat during the Korean Conflict, and sustained a 
shrapnel injury to the back.  His SMR's are unavailable.  
Responses from Federal Records depositories inform that the 
records may have been destroyed in a fire at the National 
Personnel Records Center in St. Louis.  As noted previously, 
the veteran has indicated that the SMRs did not contain any 
information critical to the matter at hand.

Postservice medical records include treatment records from 
Lovelace Sandia Health System dated from January 1996 to 
August 2003.  These treatment records were negative for any 
complaints, treatment, or findings of a right shoulder 
disorder.  In fact, December 1996 and October 2000 
examinations noted problems with hands, thumbs, and knees; 
nothing was mentioned about the veteran's right shoulder.  

In October 2003, the veteran was seen at the Albuquerque VAMC 
for complaints of shoulder pain.  An x-ray revealed 
degenerative changes at the acromioclavicular joint; the 
shoulder was otherwise normal.  

In January 2004 correspondence, a former medic who was 
attached to the veteran's platoon during service in Korea 
related that on one occasion when the veteran returned from 
patrol, he indicated that he had sustained a shoulder injury.  
The medic stated that he did not examine the veteran at the 
time.    

On March 2004 VA examination, the veteran reported that he 
has been having problems with his right shoulder for the last 
five years.  He reported that he had no specific treatment 
(and had not sought medical care) for his shoulder; he 
occasionally took aspirin and used a heating pad.  He stated 
that his only right shoulder injury was in military service.  
He reported that he was on night patrol in Korea when 
something hit him in the shoulder and knocked him down.  
Afterwards his shoulder was bruised.  The current diagnosis 
was degenerative joint disease of the right acromioclavicular 
joint.  The examiner opined that, "it is not at least as 
likely as not that the current shoulder condition on the 
right is related to the right shoulder injury claimed in-
service in 1950."  The examiner explained that there have 
been no ongoing medical evaluations for a right shoulder 
condition and the veteran reported symptoms primarily in the 
past five years.  

In correspondence dated in June 2004, the veteran's wife 
indicated that when the veteran was discharged, he never 
complained about his shoulder injury, however, as he became 
older he began to have a lot of pain.  In correspondence 
dated in June 2004, the veteran's daughter indicated that the 
veteran has problems with his shoulder when lifting things 
over his head or when he tries to do simple things.  

In November 2004, the March 2004 VA examiner noted that there 
is no relationship between the veteran's shrapnel wound of 
the back and his right shoulder condition.  In November 2004 
correspondence, the veteran also indicated that his shoulder 
injury was sustained in a separate incident from his back 
injury.  

III.	Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree during a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy . . . the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation . 
. .if consistent with the circumstances, conditions, or 
hardships of such service . . . .   38 U.S.C.A. § 1154(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

I.	Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; right acromioclavicular joint arthritis is diagnosed.  

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's SMR's are unavailable.  
However, even if they were available, the veteran has 
indicated that they would not contain any pertinent 
information.  A right shoulder injury in service is not 
noted/documented in any records contemporary with (or 
proximate to) service.  As the veteran served in combat, he 
is entitled to the relaxed evidentiary standards provided in 
38 U.S.C.A. § 1154(b), i.e., his allegation of a right 
shoulder injury in service is not inconsistent with the 
circumstances of service (and is somewhat supported by the 
statement of the former fellow-serviceman, medic).  
Consequently, that the veteran sustained some type of 
shoulder injury in service may be conceded.   

What remains to be established is that the veteran's current 
right shoulder disability (arthritis) is related to the 
injury in service.  In that regard, it is noteworthy that it 
is neither shown, nor alleged, that a chronic right shoulder 
disability was manifested in service.  Notably, the former 
medic who served with the veteran and submitted a statement 
on his behalf has indicated that he did not examine the 
veteran; and the veteran has stated that there was no 
notation of a right shoulder disability in service.  
Consequently it is not shown that a right shoulder disability 
is related to an injury in service by virtue of having become 
then manifest (and persisting since).

The earliest competent (medical) evidence of record of any 
shoulder disorder is in October 2003, well beyond a year 
following the veteran's discharge from active duty.  
Consequently, presumptive service connection for right 
shoulder arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112, 38 C.F.R. §§ 3.307, 3.309 is also not warranted.  

There is no competent (medical) evidence to the effect that 
the veteran's right shoulder arthritis is related to 
service/or injury therein.  Notably, the former medic who 
submitted a statement of behalf of the veteran specified that 
he did not examine the veteran.  His statement supports the 
veteran in establishing that a right shoulder injury may have 
occurred in service.  It is not probative in the matter of a 
nexus between current shoulder disability and an injury in 
service.  In the only competent (medical) evidence 
specifically on that point, a VA examiner opined in March 
2004 that "it is not at least as likely as not that the 
current shoulder condition on the right is related to the 
right shoulder injury claimed in-service in 1950."  
Furthermore, in November 2004, that examiner also opined that 
the veteran's right shoulder disability is unrelated to his 
shrapnel injury of the back (and it is not alleged 
otherwise).  So secondary service connection is not for 
consideration.  See 38 C.F.R. § 3.310.  

While the veteran, his wife, and his daughter are competent 
to testify as to the symptoms the veteran experienced, as 
laypersons, each lacks competence to opine regarding a 
relationship between the veteran's current right shoulder 
disorder and service. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In short, there is no competent evidence 
that the veteran's current right shoulder disability is 
related to his service or an injury therein.  The 
preponderance of the evidence is against the his claim.  
Hence, it must be denied.  



ORDER

Service connection for residuals of a right shoulder injury 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


